Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trembley et al (US Patent Application Publication 2009/0026431).

As to Claim 1, Trembley et al disclose a security fence, comprising:
a pair of posts (12);
a plurality of rails (16,18) supported by the pair of posts and disposed vertically spaced apart, each rail comprising a bottom wall and an upper wall, the bottom wall defining a plurality of spaced apart bottom openings, the upper wall defining a plurality of spaced apart upper openings (Fig 1a);
a plurality of pickets (20) spaced apart along the plurality of rails, each picket extending through a respective bottom opening and a respective upper opening of each rail (Fig 2a);
a slide lock bar (25) disposed within one of the plurality of rails and supported by the bottom wall of the one of the plurality of rails, the slide lock bar traversing the plurality of pickets and received 

As to Claim 2, Trembley et al disclose the security fence of claim 1 wherein each picket forms a rake angle with each rail, the rake angle being in a range of -10 degrees to +10 degrees from perpendicular (Par. 0086).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay in view of Gibbs (US Patent 8,382,070).

Tremblay teaches the security fence significantly as claimed, but does not disclose wherein the bottom wall of the one of the plurality of rails supports a data or reinforcing cable.
	Gibbs ‘070 teaches a similar barrier system having rails and pickets, wherein the rails (20) support a cable (46) which may be a strengthening, communication and/or electrical cable (Col 4, Lines 53-54 and Fig 10).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the security fence to include the cable as taught by Gibbs ‘070 to increase the strength, stability, and/or functionality of the fence so as to provide a higher level of security. 
s 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay in view of Gibbs (US Patent 7,475,868).
Tremblay teaches the security fence significantly as claimed, but does not disclose wherein the bottom wall of the one of the plurality of rails supports a reinforcing cable and wherein a first end of the reinforcing cable is secured in a first bollard post and a second end of the reinforcing cable is secured in a second bollard post.
Gibbs ‘868 teaches a security fence system having posts rails an pickets, wherein the rails have a security cable running throughout them (Col 6, Lines 55-66) and the cable being secured in first and second bollard posts (204; Fig 17).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fence of Tremblay to include the security cable being anchored to bollard posts as taught by Gibbs ‘868 in order to increase the strength and stability of the fence so as to provide a higher level of security.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tremblay in view of Gryffin (WO 2010/094081).
Tremblay teaches the security fence significantly as claimed including that the pickets/cutouts may have other suitable shapes, but does not explicitly disclose wherein each picket has a W-shaped profile and each of the plurality of upper openings in each rail is shaped to correspond to the W-shaped profile of each picket.
Gryffin teaches a similar security fence having pickets (1) extending through rails (5) and wherein each picket has a W-shaped profile and the openings in the rail correspond to said profile (Figs 1a-1b).  Therefore It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize W-shaped pickets and correspondingly shaped rail openings, as taught by Gryfffin, .


Claims 8-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs ‘868 in view of Tremblay.

As to Claims 8 and 16, Gibbs discloses a security fence, comprising:
a post (208) comprising a pair of flange portions (20/22) separated by a web portion (24), the web portion defining a through hole (212/214);
a first rail assembly secured to a first side of the web portion (48);
a second rail assembly secured to a second side of the web portion opposite the first side (48);
each of the first and second rail assemblies supporting a plurality of spaced apart pickets (43), each of the first and second rail assemblies comprising:
a bottom wall and an upper wall, 
a cable (54) supported by the first and second rail assemblies and extending through the through hole (at 89).
	However, Gibbs ‘868 does not disclose the rail assemblies having a bottom wall defining a plurality of spaced apart bottom openings, the upper wall defining a plurality of spaced apart upper openings, the plurality of pickets extending through a respective bottom opening and a respective upper opening or a slide lock bar supported by the bottom wall and traversing the plurality of pickets and received by a notch in each picket, wherein engagement of the slide lock bar with the notches enables angular displacement of each picket with respect to each rail through a rake angle of -10 degrees through +10 degrees.


As to Claim 15, Gibbs discloses the security fence significantly as claimed, but does not disclose wherein each one of the plurality of pickets has a D- shaped profile.
Tremblay further teaches wherein each one of the pickets as a D-shaped profile (Fig 1c).  Applicant is reminded that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pickets of Gibbs to have the D-shaped profile as taught by Tremblay as this is merely a change in shape and such a profile provides a boundary delineation at a low to medium security level with pickets that are shaped to be resistant to damage.

As to Claim 9, Gibbs discloses the security fence of claim 8 wherein the cable is selected from the group consisting of a data cable, a reinforcing cable, and a voltage cable (Col 6, Line 64-66).



As to Claim 11, Gibbs discloses the security fence of claim 8 further comprising a square bracket securing the first rail assembly to the web portion of the post (Figs 13-14).

As to Claim 13, Gibbs discloses the security fence of claim 8 comprising a third rail assembly disposed vertically spaced apart from the first rail assembly in a first direction and a fourth rail assembly disposed vertically spaced apart from the first rail assembly in a second direction opposite the first direction ().

As to Claims 17-18, Gibbs discloses the security fence significantly as claimed, but does not disclose  wherein each of the first and second rail assemblies further comprise a first grommet disposed within one of the bottom openings of the first rail assembly and a second grommet disposed within one of the bottom openings of the second rail assembly, each of the first and second grommets applying a respective force to one of the plurality of pickets, wherein each of the first and second grommets comprises a resilient tongue portion that applies the respective force to the one of the plurality of pickets.
	Tremblay teaches wherein each of the first and second rail assemblies comprise respective grommets disposed in the openings (Fig 2a; Par 0084 and 0089) to prevent metal to metal contact and a tongue portion (145) to apply a force to respective pickets.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fence of Gibbs to include the grommets as taught by Tremblay  in order to prevent metal to metal contact between the pickets and rails, to enable an easy assembly of the rail system, to allow the fencing system to be raked to allow for 

As to Claim 19, Gibbs discloses the security fence of claim 8, further comprising a cable shear guard disposed at least partially within the through hole (Col 11, Lines 32-55; abstract).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs ‘868 in view of Tremblay as applied to Claims 8-11, 13, and 15-19 above, and further in view of Smith et al (US Patent 7,500,655).
Gibbs ‘868 and Tremblay disclose the security fence significantly as claimed including securement of a bracket to the rail via bolt (Col 10, Lines 31-38), but do not disclose wherein the bracket is an adjustable bracket securing the first rail assembly to the web portion of the post, the adjustable bracket comprising a threaded bore configured to receive a bolt, wherein the first rail assembly is pivotable on the bolt.
Smith et al teach an adjustable bracket system that is used for fences or gates, wherein the bracket that secures a rail to the bolt may be adjusted to allow for different angles of the orientation that allows the rail assembly to pivot about its connection to the post (Fig 3a; Col 4, Lines 17-22).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bracket system of Gibbs ‘868 and Tremblay to include the adjustability as taught by Smith et al in order to allow for adjustment of the angle between the rail and post assembly to accommodate for variations in the terrain.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs ‘868 in view of Tremblay as applied to Claims 8-11, 13, and 15-19 above, and further in view of Gryffin.
Gibbs ‘868 and Tremblay teach the security fence significantly as claimed including that the pickets/cutouts may have other suitable shapes (Par. 88), but does not explicitly disclose wherein each picket has a W-shaped profile and each of the plurality of upper openings in each rail is shaped to correspond to the W-shaped profile of each picket.
Gryffin teaches a similar security fence having pickets (1) extending through rails (5) and wherein each picket has a W-shaped profile and the openings in the rail correspond to said profile (Figs 1a-1b).  Therefore It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize W-shaped pickets and correspondingly shaped rail openings, as taught by Gryfffin, as W-shaped pickets are known within the art to provide high security and protection within fencing systems while allowing for the pickets to sit flush against the rails and prevent rattling of the fence.


Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs ‘868 in view of Tremblay as applied to Claims 8-11, 13, and 15-19 above, and further in view of Rasmussen (US Patent 1,911,087).
Gibbs ‘868 and Tremblay teach the security fence significantly as claimed, but do not disclose wherein one of the pair of flanges includes an first cutout proximate the first rail assembly and a second cutout proximate the second rail assembly.
	Rasmussen teaches a fence and rail system having a post comprising two flanges and a web portion, wherein the flanged portions have notches therein to accommodate wire rails (Figs 1 and 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the post of Gibbs ‘868 to include cutouts as taught by Rasmussen in order to allow the 

As to Claim 22, Gibbs discloses the security fence panel of claim 20 further comprising a first grommet disposed within one of the spaced apart bottom openings of a first one of the plurality of rails and a second grommet disposed within one of the spaced apart bottom openings of a second one of the plurality of rails, the first and second grommets applying a force to one of the plurality of pickets (Fig 2a; Par 0084 and 0089)


Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay in view of Smith and Gryffin.

As to Claim 21, Tremblay discloses the fence assembly significantly as claimed (see above), but does not disclose  each of the plurality of rails secured to each of the pair of posts by an adjustable bracket, the adjustable bracket allowing a non-perpendicular rake angle between each of the plurality of rails and the pair of posts 
Smith et al teach an adjustable bracket system that is used for fences or gates, wherein the bracket that secures a rail to the bolt may be adjusted to allow for different angles of the orientation that allows the rail assembly to pivot about its connection to the post (Fig 3a; Col 4, Lines 17-22).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bracket system of Tremblay to include the adjustability as taught by Smith et al in order to allow for adjustment of the angle between the rail and post assembly to accommodate for variations in the terrain.

Gryffin teaches a similar security fence having pickets (1) extending through rails (5) and wherein each picket has a W-shaped profile and the openings in the rail correspond to said profile (Figs 1a-1b).  Therefore It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize W-shaped pickets and correspondingly shaped rail openings, as taught by Gryfffin, as W-shaped pickets are known within the art to provide high security and protection within fencing systems while allowing for the pickets to sit flush against the rails and prevent rattling of the fence.

Conclusion
The prior art made of record and not relied upon, such as Gibbs ‘767, Cadwell, Duffy et al, and Bundy disclose security fencing having similar structural features, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/3/2022